DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 04/27/2022 Amendments/Arguments, which directly amended claims 1-2, 4, 8, 11; cancelled claims 3, 9, 12; and traversed the rejections of the claims of the 03/10/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-2, 4-5, 7-8, 10-11, and 13 are allowed.
Regarding claims 1, 8, 11, a device, method, and product for determining positioning as claimed , have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,108,444 discloses a transmitter includes a 3-dimensional antenna array including a plurality of antenna elements, each antenna element having a radiation pattern, wherein the radiation patterns mutually overlap.  The plurality of antenna elements is adapted for coherent wireless communication in a wireless communication system.  The 3D-antenna array includes first and second and third antenna elements spanning a 2-dimensional antenna plane, and includes a fourth antenna element arranged outside the 2-dimensional antenna plane; or the 3D-antenna array includes a first antenna element configured to direct a transmitted signal into a first direction, and a second antenna element configured to direct a transmitted signal into a second direction and not into the first direction.  The transmitter further includes a precoder connected through the 3D-antenna array, to form one or more transmit beams and/or receive beams with the 3D-antenna array.
US 2020/0116819 discloses an apparatus for indicating a direction of a radio transmission.  The apparatus includes at least one vector detection device including two or more antennas and an attenuating material between at least one of the antennas and a source of a radio transmission.  The attenuating material is arranged to vary an amount of attenuation with an angle of the source with respect to at least one of the antennas.  The apparatus is configured to generate a signal indicating a direction of the radio transmission by comparing received signal strengths from the two or more antennas.
US 9,590,300 discloses an electronically beam-steerable antenna device comprises a dielectric lens having at least one flat surface, a high frequency dielectric board, a plurality of at least one primary antenna element with at least one transmission line formed on the high frequency dielectric board, and a switching network electrically connected to the said plurality of at least one primary antenna element and at least one transmission line and adapted to apply electric power to the at least one primary antenna element.  The switching network is a semiconductor integrated circuit mounted in or on the high frequency dielectric board, and the high frequency dielectric board with the plurality of at least one antenna element and at least one transmission line formed thereon is adjacent to the flat surface of the dielectric lens.  The electronically beam steerable antenna device according to the present invention allows for electronic beam steering in a continuous angle sector while increasing radiation efficiency.  The antenna device according to the present invention may be used for providing high data rate point-to-point millimeter-wave communications in radio relay station applications.
US 8,270,383 discloses a system for communicating with wireless devices.  The systems includes radio groups whose MIMO physical sectors overlap. The MIMO physical sectors communicate using different channels.  The MIMO physical sectors overlap to form an area of overlap.  Each radio group includes a phased array and radios.  Radios are selectively coupled to the phased array. The physical sector of the phase array provides the MIMO physical sector.  The phase array operates as a MIMO antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646